argument solely with references to Article 2 of the Uniform Commercial
                Code, as codified in NRS Chapter 104, and NRS Chapter 646. "A single
                governing statute may be all the support needed to establish a point."
                Hernandez v. State, 117 Nev. 463, 466, 24 P.3d 767, 769 (2001). But in
                this case the applicability of Article 2 of the Uniform Commercial Code is
                not readily apparent and Palace Jewelry provides neither relevant legal
                authority nor cogent argument as to why the text of these statutes
                supports their application to this dispute. More to the point, our
                independent research shows that "pawnbroking is an activity governed by
                Article 9 of the UCC."    In re Schwalb, 347 B.R. 726, 739-40 (Bankr. D.
                Nev. 2006) (emphasis added); see also 8A Lary Lawrence, Lawrence's
                Anderson on the Uniform Commercial Code §           9-102:151 (3d ed. 2005)
                ("Article 9 applies to a pledge of personal property."). And Article 9 differs
                meaningfully from Article 2 and does not, on its face, advance Palace
                Jewelry's cause in any obvious way.
                            As the appellant, Palace Jewelry bears the burden of
                demonstrating reversible error.     Schwartz v. Estate of Greenspun, 110
Nev. 1042, 1051, 881 P.2d 638, 644 (1994) ("We will not reverse an order
                or judgment unless error is affirmatively shown."); Lawrence v. Burnham,
                4 Nev. 361, 363 (1868) ("The burden of showing error is upon the party
                alleging it."). This Palace Jewelry has failed to do. Because Palace
                Jewelry has failed to cite any relevant authority to establish reversible




                ...continued
                when the redemption time for each of the pawns ... expired," so this issue
                does not merit our prolonged consideration. NRAP 28(a)(9); Randall v.
                Salvation Army, 100 Nev. 466, 470-71, 686 P.2d 241, 244 (1984).


SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A meo
                  error, the district court's order granting summary judgment in favor of
                  Zloof is affirmed.
                               It is so ORDERED.



                                                                                J.



                                                                                J.
                                                   Gibbons


                                                         hoe.
                                                   Pickering
                                                                                J.




                  cc: Hon. Patrick Flanagan, District Judge
                       Jill I. Greiner, Settlement Judge
                       Law Offices of Curtis B. Coulter
                       Justice Law Center
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    en